Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office action is in reply to the arguments/amendments filed 9/27/2021.
Claims 1-20 were previously cancelled.
Claims 25 and 35 have been cancelled.
Claims 21, 24, 26, 31, 34 and 36 have been amended.
Claims 21-24, 26-34 and 36-40 are currently pending and have been examined.
Response to Arguments/Amendments
With respect to claims 24-26 and 34-36, and the prior 112 rejection, applicant’s amendments overcome the rejection, therefore the arguments are moot; the rejection is withdrawn.
With respect to applicant’s arguments regarding the 35 USC § 103(a) rejection and the pending claims, applicant states, “…Claim 21 is limited to ‘social expressions’ which are defined by claim 21 as being ‘postings made by customers on one or more social media platforms’...”; and that, “...the context in Ristock for this disclosure is completely unrelated to the present invention. Because of this, Ristock fails to disclose any of the particular functionality claimed by the present application in relation to this type of interaction, i.e., "social expressions"...”Applicant’s arguments have been considered but are not persuasive. Examiner does not consider Ristock to be as limiting as applicant “... ‘postings made by customers on one or more social medial platforms’...” is not recited in the claims; it is recited in the preamble. Applicant’s argument relies on language solely recited in preamble recitations in claim(s) 21 and 31. When reading the preamble in the context of the entire claim, the recitation “...wherein the contact center comprises agents for handling interactions related to social expressions associated with postings made by customers on one or more social medial platforms...” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, it is noted that the features upon which applicant relies (i.e., “...postings made by customers on one or more social medial platforms...”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s specification teaches, ¶8: “...receiving...a signal from the device operated by the first contact center agent indicating “a selection”, by the first contact center agent....”, and ¶11: “...storing...the plurality of ranked pairs...based on a plurality of selections from a plurality of agents regarding a plurality of pairs of the communications...”. Ristock discloses, referring to Fig 3, ¶76: “... identifying an agent to whom a customer activity is routed...”; ¶77: indicative of interactions of a specific media type, service type, direction type (e.g. inbound or outbound activity), or a combination thereof, that may be concurrently handled by the agent...”; ¶78: “...an agent may be presented via a monitor coupled to the agent device 38, a list of activities pending in one or more queues, and may be permitted to express a positive or negative preference for any of the activities...”. Applicant’s disclosure further teaches, ¶62: “...the terms "interaction" and "communication" are used interchangeably, and generally refer to any real-time and non-real time interaction25 that uses any communication channel including, without limitation, social media expressions or communications, telephony calls (PSTN or VoIP calls), emails, vmails (voice mail through email), video, chat, screen-sharing, text messages, social media messages, web real-time communication (e.g. WebRTC calls), and the like....”. Ristock also discloses, customer interactions and customer activity data customer (i.e. chat, video, text-messaging, web, social media, screen-sharing, and the like ... such as, for example, Facebook, Twitter ...”) -see Ristock, ¶48: “…The media interactions may be related, for example, to email, vmail (voice mail through email), chat, video, text-messaging, web, social media, screen-sharing, and the like. The web servers 32 may include, for example, social interaction site hosts for a variety of known social interaction sites to which an end user may subscribe, such as, for example, Facebook, Twitter, and the like…”; ¶50: “...an activity includes interactions as well as tasks that do not involve any real-time interaction with a customer...”; ¶78: “..An activity may be, for example, to respond to a mortgage related call, an email requesting technical support, a request for a callback...” Giving the broadest reasonable interpretation of applicant’s “social expressions” in light of the specification, Ristock teaches the intended function of applicant’s “social expressions”. Hence, Examiner maintains (and applicant agrees- per pages 8, 9 of the remarks) that Ristock’s teaches the intended function of applicant’s “social expressions”. Further, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ristock teaches a method/system for routing customer activities to contact center agents, activities including but not limited to chat, video, text-messaging, web, social media, screen-sharing, and the like ... such as, for example, Facebook, Twitter –see Ristock at least ¶48, ¶50, ¶78. Ristock and applicant’s invention is directed to the same field of endeavor since they are related to managing customer activities associated with a contact center system. 
Applicant then states, “...claim 21 includes transmitting ‘social expression pairs’ to ‘devices operated by respective agents’...”, and that, “...Ristock describes how an agent sets preferences, including preferences for handling capacity in relation to particular media type. At no point, however, does Ristock disclose any teachings that could reasonably be construed as transmitting a "social expression pair" to an agent...”. Applicant’s arguments have been considered but are not persuasive.  Applicant’s disclosure teaches ¶8: “...receiving, by a processor, a first plurality of communications from a server during a training period; transmitting, by the processor, a pair of the communications to a device operated by a first contact center agent...”. Ristock teaches, referring to Fig 3, ¶76: “... identifying an agent to whom a customer activity is routed...”; ¶77: “...agent's capacity settings, which are indicative of interactions of a specific media type, service type, direction type (e.g. inbound or outbound activity), or a combination thereof, that may be concurrently handled by the agent...”; ¶78: “...an agent may be presented via a monitor coupled to the agent device 38, a list of activities pending in one or more queues, and may be permitted to express a positive or negative preference for any of the activities...”. Hence, Examiner interprets at least the customer activity data (including the service and media type used by the customer), and/or presenting a list of activities pending in one or more queues to an agent of Ristock as teaching the intended function of applicant’s transmitting a social expression pair to an agent.
Applicant subsequently argues, “....Claim 21 requires receiving from the agent a "ranking indicating which of a first social expression and a second social expression of the social expression pair is deemed by the agent to have a higher handling priority..." This is not the expression of an "agent preference" but instead a ranking of priority as to which should be handled first. To make this clear in Claim 21, the definition of what a "higher handling priority" means-which was previously included in Claim 25-has been incorporated into Claim 21. This definition makes plain that the ranking being provided by the agent is not a preference as it states: "wherein the ranking of handling priority indicates an importance based on a comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains." Applicant’s arguments have been considered but are not persuasive. Examiner points out that applicant’s disclosure teaches, ¶90: “...At 306, the system receives a selection from the agent regarding the higher priority or more important social media expression from the pair of social media expressions. At 308, the selected higher priority or more important social media expression is then routed to the agent for handling according to normal routing and handling rules. Additionally, at 310, the agent’s selection is stored in memory as a ranked pair of expressions...” Hence, independent claim 1 as previously claimed and as understood by the Examiner described “...receiving...a selection made by the agent...that ranks one of the social expression pairs, the ranking indicating which of a first social expression and a second social expression of the social expression pair is deemed by the agent to have a higher handling priority...”. However, applicant’s amendment to independent claim 21 (and arguments) change the purview of the selection made by the agent that ranks one of the social expression pairs indicating which pair is deemed by the agent to have a higher handling priority. While applicant argues, the amended limitation suggesting that “...the ranking being provided by the agent is not a preference as it states: ‘wherein the ranking of handling priority indicates an importance based on a comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains’...” Examiner asserts that applicant’s disclosure does not support applicant’s assertions that the agent’s ranking of handling priority indicates an importance based on a comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains—see applicant’s disclosure ¶51: “..  If the communication is to be routed to an agent, the call controller 118 interacts with the routing server (also referred to as an orchestration server) 124 to find an appropriate agent for processing the interaction. The selection of an appropriate agent for routing an inbound interaction may be based, for example, on a routing strategy employed by the routing server 124, and further based on information about agent availability, skills, and other routing parameters provided, for example, by a statistics server 132...”; ¶52: “...  In some embodiments, the routing server 124 may query a customer database, which stores information about existing clients, such as contact information, service level agreement (SLA) requirements, nature of previous customer contacts and actions taken by contact center to resolve any customer issues, and the like...”; ¶66: “...the contact center system 100 (e.g., by way of the multimedia/social media server 154) may receive a stream of social media expressions or communications (e.g., including dozens, hundreds, or thousands of social media expressions or communication messages) from one or more third party or internal social media platforms over a time interval (e.g., a predetermined time interval, such as one hour). The contact center system 100 (e.g., the multimedia/social media server 154) may then automatically reorganize or reorder the social media expressions received during the time interval according to the relative importance of each social media expression...”; ¶67: “...After reorganizing the social media expressions according to their relative importance or priority according to the business interests of the contact center, the contact center system 100 may then route the social media expressions to contact center agents according to the relative ranking or order of the social media expressions, and that, “...the contact center system 100 may enable routing and handling of the social media expressions according to business interest priority . Hence, as noted above, applicant’s disclosure teaches that the contact center reorganizes social media expressions according to the relative importance of each social media expression, or priority according to the business interests of the contact center; and that the contact center system 100 may then route the social media expressions to contact center agents according to the relative ranking or order of the social media expressions. Moreover, Examiner emphasizes that Ristock is not as limiting as applicant states and that routing activities to contact center agents based on agent preference settings is only one example of the teachings of Ristock. Examiner points applicant to Ristock, ¶33: “...FIG. 4 is a flow diagram of a process for overriding an agent preference setting with regard to a particular activity..”; ¶95: “...a particular service level may be prescribed as a result of an existing customer service level agreement. In this regard, the override module may be configured to assign an agent to a particular activity despite the agent's preference to the contrary to help ensure that service level requirements associated with that particular activity are met...”; ¶98: “...the run-time skill level may be applied by a routing algorithm to route a customer activity to an appropriate agent. Agent KPIs, which are often used to assess the performance of contact center agents, may include,... customer satisfaction data (e.g. based on customer feedback surveys), and depending on the nature of business supported by the contact center, the amount of revenue that is generated  the process may be adapted to instead, or in addition, consider contact center KPI values as retrieved from the mass storage device 30 or any other performance metric conventional in the art. Contact center KPIs, which are often used to assess effectiveness of contact center operations, may include service level agreements (SLA) on maximum wait time, customer satisfaction, contact center business results (e.g. measured by the amount of revenue generated by the contact center in a given period of time), and operational parameters such as agent occupancy, average talk time, abandonment rate, and the like....”; ¶102: “...while the exemplary process of FIG. 5 applies to an agent preference for a particular activity, the process may easily be adapted to account for agent preferences for skill types, service types, media types, client types, and/or other system parameters that are associated with the particular customer activity...”; ¶118: “...for each agent-activity pair, the routing server 20 assigns a score that is based, for example, on the agent's run-time skill level for skill A. For example, in some embodiments, a score may incrementally increase with increasing effective agent skill level, and receive an additional boost if effective skill level reaches or surpasses the desired skill level for Skill A, as determined in step 204 of FIG. 2a. The score boost may be adjusted to ensure compliance with service level requirements...”;¶119: “...Once a score has been assigned to each agent-activity pair, in step 612, the routing server 20 may assign the highest scoring agent to each activity...”; ¶136: “... both customers' and agents' preferences are merged into a routing matrix where the matrix includes the ranks (scores) that are assigned to each pair (activity-in-the-queue, ready-agent). The ranks may depend on well-known factors such as agent skills and activity types as well as agent preferences and service capacities. A routing algorithm is then employed to maximize some ranking criteria...”;¶137: “...an activity preference table is generated based on "hard" or rigid criteria for best matching, such as service type, customer segment/tier, customer satisfaction feedback, agent skills, activity schedule, and the like. An agent preference table is also composed based on agent preferences, which may be deemed as a "soft" or flexible criteria which may be deemed to be of a lower priority...”; ¶138: “... According to some exemplary embodiments, the Gale-Shapley matching is performed with activities being in a "proposing" role, and agents being in an "accepting" role. This leads to a best match from the perspective of the activities by giving priority to the activity preferences, while agent preferences may be secondary and are matched with best effort if possible...”. Hence, Examiner contends that Ristock is not as limiting as applicant argues, and that Ristock also describes assigning agents to customer activities based on at least service level requirements/agreements, activity preference table, and/or other system parameter that are associated with the particular customer activity. Examiner has modified the rejection to further clarify how the claim limitations are being interpreted based on applicant’s amendments and addressed each of the claims as noted below in this Final office action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 26-34 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 31 recite, “… receiving, by the processor, signals from respective ones of the devices, each of the signals indicating a selection made by the agent associated with the device that ranks one of the social expression pairs, the ranking indicating which of a first social expression and a second social expression of the social expression pair is deemed by the agent to have a higher handling priority, wherein the ranking of handling priority indicates an importance based on a comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains...” Applicant’s disclosure teaches, ¶90: “...At 306, the system receives a selection from the agent regarding the higher priority or more important social media expression from the pair of social media expressions. At 308, the selected higher priority or more important social media expression is then routed to the agent for handling according to normal routing and handling rules. Additionally, at 310, the agent’s selection is stored in memory as a ranked pair of expressions...” Hence, independent claim 21 as previously claimed and as understood by the Examiner described “...receiving...a selection made by the agent...that ranks one of the social expression pairs, the ranking indicating which of a first social expression and a second social expression of the social expression pair is deemed by the agent to have a higher handling priority...”. However, applicant’s amendment (underlined text in independent claim 21 above) and arguments change the purview of the selection made by the agent that ranks one of the social expression pairs indicating which pair is deemed by the agent to have a higher handling priority. Applicant’s disclosure teaches at ¶66: “...the contact center system 100 (e.g., by way of the multimedia/social media server 154) may receive a stream of social media expressions or communications (e.g., including dozens, hundreds, or thousands of social media expressions or communication messages) from one or more third party or internal social media platforms over a time interval (e.g., a predetermined time interval, such as one hour). The contact center system 100 (e.g., the multimedia/social media server 154) may then automatically reorganize or reorder the social media expressions received during the time interval according to the relative importance of each social media expression...”;¶67: “...After reorganizing the social media expressions according to their relative importance or priority according to the business interests of the contact center, the contact center system 100 may then route the social media expressions to contact center agents according to the relative ranking or order of the social media expressions, and that, “...the contact center system 100 may enable routing and handling of the social media expressions according to business interest priority. …”-see also ¶63-¶68. Examiner was not able to find support for the amended claim language distinctly describing that the agent ranks social expression pair(s) ...deemed by the agent to have a higher handling priority (...based on comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains...”) as amended. Further, as noted above, applicant’s disclosure teaches that the contact center reorganizes social media expressions according to the relative importance of each social media expression, or priority according to the business interests of the contact center; and that the contact center system 100 may then route the social media expressions to contact center agents according to the relative ranking or order of the social media expressions. Applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. The algorithm or  “…receiving ... a selection made by the agent ... that ranks one of the social expression pairs, the ranking indicating which of a first social expression and a second social expression of the social expression pair is deemed by the agent to have a higher handling priority, wherein the ranking of handling priority indicates an importance based on a comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains are either generic, not explained at all, or are not explained in sufficient detail (simply stating or restating the function recited in the claim is not sufficient). As such there is no indication in the specification that the inventor(s) had possession of, (an agent’s ranking of social expression handling priority based on the underlined features) “… wherein the ranking of handling priority indicates an importance based on a comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains…”  Therefore, the applicant has failed to provide adequate disclosure in their specification reciting such a feature. Applicant is required to remove the claim limitation(s) or specifically point out in the specification where this limitation is disclosed. The respective dependent claims do not remedy this flaw, therefore they are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 26-34 and 36-40 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ristock, US Patent Application Publication No. US2014/0140495A1, in view of Wang, et al. US Patent Application Publication No US2014/0297476 A1, further in view of Mears et al., US Patent No US 7,092,509 B1.
With respect to claims 21 and 31,
Ristock discloses,
A computer implemented method; a processor; a memory coupled to the processor, wherein the memory stores instructions that when executed by the processor cause the processor to perform the steps (¶1: systems and methods for operating contact centers…”;¶19: “…a processor and a memory, wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to…”)
receiving, by a processor, a first plurality of social expressions during a training period;(¶48: “…The media interactions may be related, for example, to email, vmail (voice mail through email), chat, video, text-messaging, web, social media, screen-sharing, and the like. The web servers 32 may include, for example, social interaction site hosts for a variety of known social interaction sites to which an end user may subscribe, such as, for example, Facebook, Twitter, and the like…”;¶50: “...an activity includes interactions as well as tasks that do not involve any real-time interaction with a customer...”;¶69: “…An agent skill type may, for example, include …skills for handling certain types of interactions (e.g. chat, social media, browser-based calls, etc.),…an agent may acquire skills based on completing a training program…”;¶70: “…media type, service type, skill set, and skill levels associated with each customer activity, along with any other information that may be collected by the IVR server 34 or by any other mechanism, is henceforth referred to as customer activity data…”;¶71: “…the call server 18 sends a request to the routing server 20 to route the incoming customer contact to an available agent…”; Fig 3, ¶76: “... identifying an agent to whom a customer activity is routed...”; ¶77: “...agent's capacity settings, which are indicative of interactions of a specific media type, service type, direction type (e.g. inbound or outbound activity), or a combination thereof, that may be concurrently handled by the agent...”; ¶78: “...an agent may be presented via a monitor coupled to the agent device 38, a list of activities pending in one or more queues, and may be permitted to express a positive or negative preference for any of the activities... “..An activity may be, for example, to respond to a mortgage related call, an email requesting technical support, a request for a callback...”;¶92: “…agent's performance may be measured by sampling inspection, such as listening to a recording of an agent call at random and evaluating the agent's interaction with the customer based on, for example, the agent's tone and language used during a customer interaction, the agent's management of the flow of a conversation in a prescribed manner, and the speed at which the agent resolved the customer issue…may also be performed in real time…”;¶93: “…The agent may be able to overcome the server override by obtaining formal training on handling such an activity and/or convincing the administrator to modify the agent's skill and 
Applicant’s disclosure teaches at ¶41:“… social media communications or expressions that are targeted toward or mention the business…; ¶42: “…social media communications for providing customer support, feedback, comments, questions, etc….social media communications (also referred to herein as “expressions”;¶62: “...the terms "interaction" and "communication" are used interchangeably, and generally refer to any real-time and non-real time interaction25 that uses any communication channel including, without limitation, social media expressions or communications, telephony calls (PSTN or VoIP calls), emails, vmails (voice mail through email), video, chat, screen-sharing, text messages, social media messages, web real-time communication (e.g. WebRTC calls), and the like....”. Giving the broadest reasonable interpretation of applicant’s “social expressions” in light of the specification, Ristock teaches the intended function of applicant’s “social expressions”
 transmitting, by the processor, pairs of social expressions (hereafter "social expression pairs") selected from the first plurality of social expressions to devices operated by respective agents; (Fig 3, ¶76: “... identifying an agent to whom a customer activity is routed...”; ¶77: “...agent's capacity settings, which are indicative of interactions of a specific media type, service type, direction type (e.g. inbound or outbound activity), or a combination thereof, that may be concurrently handled by the agent...”; ¶78: “…the agent may update his/her preference setting by using a user input device, such as a keyboard and/or mouse….an agent may be presented via a monitor coupled to the agent device 38, a list of activities pending in one or more queues, and may be permitted to express a positive or negative preference for any of the activities…. the agent may be able express a positive or negative preference with regard to different service types, skill types, media types, client types, or a combination thereof…”;¶79: “…the agent may also set preferences with regards to capacity for handling activities of a particular media type, service type, and/or direction type by, for example, specifying a number of such concurrent activities that are desired (e.g. "one technical support call," "two simultaneous chats," "three simultaneous mortgage emails," "two chats and one email," etc.)…”)
receiving, by the processor, signals from respective ones of the devices, each of the signals indicating a selection made by the agent associated with the device that ranks one of the social expression pairs, the ranking indicating which of a first social expression and a second social expression of the social expression pair is deemed by the agent to have a higher handling priority (Fig 2a, 2b, 6; ¶27: “…allowing agents to express their preferences in real time may help to positively influence the quality of the service provided by the agents, which in turn, and may improve contact center operations and positively impact the business supported by the contact center….”; Fig 3;¶78: “...an agent may be presented via a monitor coupled to the agent device 38, a list of activities pending in one or more queues, and may be permitted to express a positive or negative preference for any of the activities...”¶78: “…The agent's positive or negative preference may be indicated via any text, numeric value, graphic, agent's preference may be indicated numerically, such as, for example, as an integer between -10 and +10 (or via other values). The agent's preference may also be indicated by ranking various activities, skill types, service types, media types, and/or client types…”;¶79: “…the agent may also set preferences with regards to capacity for handling activities of a particular media type, service type, and/or direction type by, for example, specifying a number of such concurrent activities that are desired (e.g. "one technical support call," "two simultaneous chats," "three simultaneous mortgage emails," "two chats and one email,"; Fig 5, ¶114-¶116;¶125, ¶126)
wherein the ranking of handling priority indicates an importance based on a comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains;(¶33: “...FIG. 4 is a flow diagram of a process for overriding an agent preference setting with regard to a particular activity..”; ¶95: “...a particular service level may be prescribed as a result of an existing customer service level agreement. In this regard, the override module may be configured to assign an agent to a particular activity despite the agent's preference to the contrary to help ensure that service level requirements associated with that particular activity are met...”;¶98: “...the run-time skill level may be applied by a routing algorithm to route a customer activity to an appropriate agent. Agent KPIs, which are often used to assess the performance of contact center agents, may include,... customer satisfaction data (e.g. based on customer feedback surveys), and epending on the nature of business supported by the contact center, the amount of revenue that is generated by the agent in a predefined period of time...”; ¶101: “...while the process 310 of FIG. 5 uses an agent's KPI values to balance against his/her preferences, the process may be adapted to instead, or in addition, consider contact center KPI values as retrieved from the mass storage device 30 or any other performance metric conventional in the art. Contact center KPIs, which are often used to assess effectiveness of contact center operations, may include service level agreements (SLA) on maximum wait time, customer satisfaction, contact center business results (e.g. measured by the amount of revenue generated by the contact center in a given period of time), and operational parameters such as agent occupancy, average talk time, abandonment rate, and the like....”; ¶102: “...while the exemplary process of FIG. 5 applies to an agent preference for a particular activity, the process may easily be adapted to account for agent preferences for skill types, service types, media types, client types, and/or other system parameters that are associated with the particular customer activity...”; ¶118: “...for each agent-activity pair, the routing server 20 assigns a score that is based, for example, on the agent's run-time skill level for skill A. For example, in some embodiments, a score may incrementally increase with increasing effective agent skill level, and receive an additional boost if effective skill level reaches or surpasses the desired skill level for Skill A, as determined in step 204 of FIG. 2a. The score boost may be adjusted to ensure compliance with service level requirements...”;¶119: “...Once a score has been assigned to each agent-activity pair, in step 612, the routing server 20 may assign the highest scoring agent to each activity...”; ¶136: “... both customers' and agents' preferences are merged into a routing matrix where the matrix includes the ranks (scores) that are assigned to each pair (activity-in-the-queue, ready-agent). The ranks may depend on well-known factors such as agent skills and activity types as well as agent preferences and service capacities. A routing algorithm is then employed to maximize some ranking criteria...”;¶137: “...an activity preference table is generated based on "hard" or rigid criteria for best matching, such as service type, customer segment/tier, customer satisfaction feedback, agent skills, activity schedule, and the like. An agent preference table is also composed based on agent preferences, which may be deemed as a "soft" or flexible criteria which may be deemed to be of a lower priority...”; ¶138: “... According to some exemplary embodiments, the Gale-Shapley matching is performed with activities being in a "proposing" role, and agents being in an "accepting" role. This leads to a best match from the perspective of the activities by giving priority to the activity preferences, while agent preferences may be secondary and are matched with best effort if possible...”)
Applicant’s disclosure teaches, ¶66: “...The contact center system 100 (e.g., the multimedia/social media server 154) may then automatically reorganize or reorder the social media expressions received during the time interval according to the relative importance of each social media expression...”;¶67: “...the contact center system 100 may then route the social media expressions to contact center agents....the contact center system 100 may enable routing and handling of the social media expressions according to business interest priority—see also ¶63-¶68. Examiner interprets the techniques for assigning agents to customer activities based on at least service level requirements/agreements, activity preference table, and/or other system parameter that are associated with the particular customer activity as taught by Ristock as teaching the intended function of applicant’s limitation, “...wherein the ranking of handling priority indicates an importance based on a comparison of content of the social expression pair in relation to a business interest of a business to which the social expression pertains...”
receiving, by the processor, a second plurality of social expressions from the server during a non-training period (¶97: “…while the process outlined in FIG. 5 is integrated into the process of FIG. 3, this, or a similar process, may be independently initiated after a triggering event such as, for example, a new customer activity being placed in an inbound queue, an agent updating his/her preference setting, or the like.
Ristock discloses all of the above limitations, Ristock does not distinctly describe the following limitations, but Wang however as shown discloses,
using the ranked social expression pairs to calculate, by the processor, a weight vector for determining a relative priority between subsequently received ones of the social expressions; (Abstract: “…determining a set of weightings corresponding to the set of ranking features based at least in part on the plurality of feature score values and ranking priority assignments corresponding to the at least subset of the plurality of sample pairs…”;¶38;¶40:  Ranking Support Vector Machine (Ranking SVM) is used to obtain the desired ranking model. Ranking SVM receives pair-wise inputs …”;¶41: “…The resulting set of weightings corresponding to respective ones of the set of ranking features associated with the query word is stored and is to be retrieved to rank product search results to be returned for a subsequent search request including the query word …”;¶47; ¶48;¶82: “…Ranking Support Vector Machine (Ranking SVM) may be used as the technique for training the model using the training sample set.  Ranking SVM is a pair-wise ranking and classification technique, which can learn from a set of pair-wise ranked samples of feature score values associated with a query word to determine a ranking model (i.e., set of weightings corresponding to respective ones of the set of ranking features)…”)
reorganizing, by the processor, the second plurality of expressions based on the weight vector to generate a reorganized second plurality of social expressions, (Wang [abstract] states “… determining a set of weightings corresponding to the set of ranking features based at least in part on the plurality of feature score values and ranking priority assignments corresponding to the at least subset of the plurality of sample pairs.”; ¶23: “…A ranking model comprising a set of weightings corresponding to a set of ranking features associated with the query word is determined based at least in part on the sample pairs. The ranking model is used to rank one or more products responsive to a subsequently received search request that includes the query word…”;¶25; ¶26: “…The determined set of weightings corresponding to respective ones of a set of ranking features associated with a particular query word or category of query words can be used by product ranking server 110 to improve the rankings of product search results that are returned for subsequent search requests that include the particular query word or are associated with the category of query words…”)
Ristock discloses systems and methods for routing activities to particular customer service agents and managing customer activities associated with a contact center system. Wang teaches techniques for ranking product search results including but not limited to weightings corresponding to ranking features, using machine learning models and training ranking support vector machine models. Ristock and Wang are directed to the same field of endeavor since they are related to processing information received from user experiences. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for operating contact centers of Ristock with the techniques for weighting, ranking product search results as taught by Wang since it allows for determining weightings corresponding to the set of ranking features based at least in part on the priority assignments corresponding to the at least subset of the plurality of sample pairs(¶38).
Ristock and Wang disclose all of the above limitations, the combination of Ristock and Wang does not distinctly describe the following limitations, but Mears however as shown discloses,
the reorganized second plurality of social expressions ordering the social expressions included therein by handling priority;  routing, by the processor, in accordance with the order of the reorganized second plurality of social expressions, the social expressions of the second plurality of social expressions to the communication devices of the agents. (Fig 25 “priority levels”; col 10 lines 6-22: “…Based on the priority ranking for customer type, customer media type, agent skill needed, or type of contact, all of which are set up in advance by the system administrator, the contact is moved higher and higher in the queue…the software and related hardware of the contact center system 100 provide multimedia blending in a contact center. Specifically, the software and related hardware provide unified queuing of all media types, such as e-mail, telephony, web chat, and web call back into a single unified queue. The software and associated hardware also provide skills-based and priority-based routing of these contacts to agents within the contact center…”)
Mears teaches a method/system for receiving contacts of different media types, queuing and routing to agents based on criteria of the contact, agents or both. Ristock, Wang and Mears are directed to the same field of endeavor since they are related to processing information received from user experiences. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for operating contact centers of Ristock and the techniques for ranking product search results of Wang with the routing and queuing techniques as taught by Mears since it allows for receiving contacts of different media types and routing queued contacts to the agents based on criteria of the contacts, criteria of the 
	
With respect to claims 22 and 32:
Ristock, Wang, and Mears teach the following limitations, Ristock further teaches,
wherein the first plurality of social expressions is received from one or more servers (¶48: “…The media interactions may be related, for example, to email, vmail (voice mail through email), chat, video, text-messaging, web, social media, screen-sharing, and the like. The web servers 32 may include, for example, social interaction site hosts for a variety of known social interaction sites to which an end user may subscribe, such as, for example, Facebook, Twitter, and the like…”;¶70: “…media type, service type, skill set, and skill levels associated with each customer activity, along with any other information that may be collected by the IVR server 34 or by any other mechanism, is henceforth referred to as customer activity data…”)

With respect to claims 23 and 33:
Ristock, Wang, and Mears teach the following limitations, Ristock further teaches,
wherein the one or more servers corresponds to the one or more of the social media platforms(¶48: “…The contact center may also include a multimedia/social media server 24 for engaging in media interactions other than voice interactions with the end user devices 10 and/or web servers 32. The media interactions may be related, for example, to email, vmail (voice mail through email), chat, video, text-messaging, web, social media, screen-sharing, and the like. The web servers 32 may include, for example, social Facebook, Twitter, and the like…”)

With respect to claims 24 and 34:
Ristock, Wang, and Mears teach the following limitations, Ristock further teaches,
wherein the social expressions each comprises a posting made by a customer within a thread maintained on the one or more social media platforms.(¶45: “…Users operating the end user devices 10 may initiate, manage, and respond to telephone calls, emails, chats, text messaging, web-browsing sessions, and other multi-media transactions…”;¶48:”… The media interactions may be related, for example, to email, vmail (voice mail through email), chat, video, text-messaging, web, social media, screen-sharing, and the like. The web servers 32 may include, for example, social interaction site hosts for a variety of known social interaction sites to which an end user may subscribe, such as, for example, Facebook, Twitter, and the like. The web servers may also provide web pages for the enterprise that is being supported by the contact center. End users may browse the web pages and get information about the enterprise's products and services. The web pages may also provide a mechanism for contacting the contact center, via, for example, web chat, voice call, email, web real time communication (WebRTC), or the like…”) Examiner interprets the social interaction sites to which a user subscribes for media interactions (i.e. chat, messaging, and the like) as teaching the intended function of applicant’s “thread maintained on the one or more social media platforms for a permanent or indefinite period.”

With respect to claims 26 and 36:
Ristock, Wang, and Mears teach the following limitations, Mears further teaches,
wherein the routing in accordance with the order of the reorganized second plurality of social expressions comprises routing the social expressions having a higher handling priority before routing the social expression having a lower handling priority. (Fig 25 “priority levels”; col 10 lines 6-22: “…Based on the priority ranking for customer type, customer media type, agent skill needed, or type of contact, all of which are set up in advance by the system administrator, the contact is moved higher and higher in the queue…the software and related hardware of the contact center system 100 provide multimedia blending in a contact center. Specifically, the software and related hardware provide unified queuing of all media types, such as e-mail, telephony, web chat, and web call back into a single unified queue. The software and associated hardware also provide skills-based and priority-based routing of these contacts to agents within the contact center…”)
Mears teaches a method/system for receiving contacts of different media types, queuing and routing to agents based on criteria of the contact, agents or both. Ristock, Wang and Mears are directed to the same field of endeavor since they are related to processing information received from user experiences. Therefore, it would have been obvious to one of ordinary skill in the art before 

With respect to claims 29 and 39: 
Ristock, Wang, and Mears teach the following limitations, Ristock further teaches,
wherein the non-training period comprises a period occurring subsequent to the training period. (¶77: “…Some of the administrative settings may be assigned, for example, when the agent is first configured. The administrative settings may also be updated when an administrator deems it appropriate to do so based on, for example, feedback from the agent or the agent's work experience and/or performance. An agent's completion of a certification process or training program qualifying the agent for assignment to new skills may also prompt such change. According to some embodiments, the routing server 20 may obtain a list of eligible agents from the statistics server 22…”)

With respect to claims 30 and 40:
Ristock, Wang, and Mears teach the following limitations, Ristock further teaches,
further comprising storing, by the processor, the first plurality of social expressions and the second plurality of social expression in a buffer.(¶52: .

Conclusion
References cited but not used:
Erhart et al., US Patent Application Publication No US2014/0270145A1, “Answer Based Agent Routing and Display Method”, relating to determining a sutable agent for handling messages from one or more social media networks.
Mezhibovsky et al., US Patent Application Publication No US2014/0140498A1, “Best Match Interaction Set Routing”, relating to methods/systems for routing a plurality of activities to a plurality of contact center agents.
Hollenberg et al., US Patent Application Publication No US2016/0036981A1, “System and Method for Case-Based Routing for a Contact”, relating to case-based routing as opposed to atomic interaction routing

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                          	
	                                                                                                                                                                           /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629